DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 16 August 2022 is acknowledged.  Claims 20-27 are withdrawn from consideration.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities: at line 7 of claim 6, “the border the tumor” should apparently read –the border of the tumor--; at line 7 of claim 15, “the first time;” should apparently read –the first time; and--; and at line 8 of claim 15, “the border the tumor” should apparently read –the border of the tumor--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 3 recites “obtaining, by processor circuitry, a training patient anatomy”.  The claim is indefinite as “training patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to processing circuitry obtaining such.  
Claim 1 at line 7 recites “computing, by processor circuitry, a deviation between…and reference training patient anatomy”.  The claim is indefinite as “reference training patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to processing circuitry computing a deviation of such.  
Claim 1 at line 16 recites the limitation "the one or more processors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 at line 2 recites “determining a new patient anatomy”.  The claim is indefinite as “new patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to determining such within a radiotherapy treatment fraction.  
At line 2 of claim 2, it is unclear if “at a first time within a given radiotherapy treatment fraction” is the same as or different than “at a first time within a training radiotherapy treatment fraction” which is recited at line 3 of claim 1.
Claim 2 at line 5 recites “retrieving, by processor circuitry, a reference patient anatomy”.  The claim is indefinite as “reference patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to processing circuitry retrieving such.  
At lines 8-9 of claim 2, it is unclear if “the patient anatomy at the first time” references “a new patient anatomy at a first time” recited at line 2 of claim 2, or “a training patient anatomy at a first time” recited at line 3 of claim 1.
Claim 3 at line 4 recites the limitation "the training patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 2 recites the limitation "the training patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 4 recites the limitation "the training patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 10 recites the limitation "the amount of radiotherapy treatment dose delivered".  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 appears to recite the broad recitation of “a dose amount…or a gantry speed”, and the claim also recites a computing step, which appears to require the dose amount (even with the gantry rotation speed in the second to last line of the claim) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 at line 8 recites the limitation "the MLC".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 8 recites the limitation "the…jaw setting".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 8 recites the limitation "the MLC and jaw setting of the radiotherapy device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is indefinite as it is unclear when “providing a patient real-time radiotherapy treatment” occurs as claim 9 does not positively recite such a step.  
Claim 11 at line 4 recites “obtaining a training patient anatomy”.  The claim is indefinite as “training patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to a non-transitory computer readable medium comprising instructions to obtain such.  
Claim 11 at line 8 recites “reference training patient anatomy”.  The claim is indefinite as “reference training patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to a non-transitory computer readable medium comprising instructions to obtain such.  
Claim 12 at line 3 recites “determining a new patient anatomy”.  The claim is indefinite as “new patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to a non-transitory computer readable medium comprising instructions to determine such.  
At line 3 of claim 12, it is unclear if “at a first time within a given radiotherapy treatment fraction” is the same as or different than “at a first time within a training radiotherapy treatment fraction” which is recited at line 4 of claim 11.
Claim 12 at line 6 recites “retrieving a reference patient anatomy”.  The claim is indefinite as “reference patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to a non-transitory computer readable medium comprising instructions to retrieve such.  
At line 9 of claim 12, it is unclear if “the patient anatomy at the first time” references “a new patient anatomy at a first time” recited at line 3 of claim 12, or “a training patient anatomy at a first time” recited at line 4 of claim 11.
Claim 13 at line 5 recites the limitation "the training patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 3 recites the limitation "the amount of radiotherapy treatment dose delivered".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 5 recites the limitation "the training patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 11 recites the limitation "the amount of radiotherapy treatment dose delivered".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 3 recites the limitation "the training patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 at line 5 recites “obtaining a training patient anatomy”.  The claim is indefinite as “training patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to a system executing instructions to obtain such.  
Claim 17 at line 9 recites “reference training patient anatomy”.  The claim is indefinite as “reference training patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to a system executing instructions to obtain such.  
Claim 18 at line 2 recites “determining a new patient anatomy”.  The claim is indefinite as “new patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to a system executing instructions to determine such.  
At line 2 of claim 18, it is unclear if “at a first time within a given radiotherapy treatment fraction” is the same as or different than “at a first time within a training radiotherapy treatment fraction” which is recited at line 5 of claim 17.
Claim 18 at line 5 recites “retrieving a reference patient anatomy”.  The claim is indefinite as “reference patient anatomy” could be interpreted as the physical being or “anatomy” of the patient, which would not make sense with respect to a system executing instructions to retrieve such.  
At line 8 of claim 18, it is unclear if “the patient anatomy at the first time” references “a new patient anatomy at a first time” recited at line 2 of claim 18, or “a training patient anatomy at a first time” recited at line 5 of claim 17.
Claim 19 at line 2 recites the limitation "the training patient".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens et al. (U.S. Pub. No. 2018/0369611).  Regarding claim 1, Owens et al. (hereinafter Owens) discloses a method for training a machine learning model for performing real-time radiotherapy treatment (real-time “online adaptive radiotherapy”; Fig. 2C, [0043] and [0045]) the method comprising: obtaining, by processor circuitry 106, a training patient anatomy at a first time within a training radiotherapy treatment fraction after a training radiotherapy treatment dose has been delivered by a radiotherapy device ([0044], [0045], [0047], [0062] and Fig. 1C); computing, by the processor circuitry 106, a deviation between the training patient anatomy at the first time and reference training patient anatomy during the training radiotherapy treatment fraction (“initial data acquisition session” vs. “newly acquired imaging data”) ([0050] and [0062]), wherein the reference training patient anatomy indicates a prescribed training dose parameter [0062] to be delivered within the training radiotherapy treatment fraction (determining if any patient parameters have changed [0062]); applying, by the processor circuitry, the computed deviation to a machine learning model to estimate one or more intra-fraction radiotherapy treatment parameters of a function that provides a radiotherapy device parameter adjustment based on the one or more intra-fraction radiotherapy treatment parameters [0069]; and training, by one or more processors of the processor circuitry 106 [0047], the machine learning model [0047] to establish a relationship between the computed deviation and the one or more intra-fraction radiotherapy treatment parameters [0070].  Regarding claim 5, the machine learning model comprises an artificial neural network, a generative model, a generative adversarial network, or a deep learning model ([0047]; dynamic models and algorithms for treatment plan adaptation). Regarding claim 9, and in view of its indefinite nature, the machine learning model is trained prior to providing a patient real-time radiotherapy treatment (data acquired at the time of a treatment session may be used after the treatment session in order to update or re-calculate the treatment plan for a next treatment session [0067], which could constitute “a patient real-time radiotherapy treatment”). Regarding claim 10, the trained machine learning model can provide a treatment plan to deliver intra-fraction radiotherapy treatment to a patient in accordance with a prescribed dose parameter to be delivered within a given radiotherapy treatment fraction ([0051] and [0069]).
Regarding claim 11, Owens discloses a non-transitory computer readable medium comprising non-transitory computer-readable instructions, the computer-readable instructions comprising instructions for performing operations comprising: obtaining a training patient anatomy at a first time within a training radiotherapy treatment fraction after a training radiotherapy treatment dose has been delivered by a radiotherapy device ([0044], [0045], [0047], [0062] and Fig. 1C); computing a deviation between the training patient anatomy at the first time and reference training patient anatomy during the training radiotherapy treatment fraction (“initial data acquisition session” vs. “newly acquired imaging data”) ([0050] and [0062]), wherein the reference training patient anatomy indicates a prescribed training dose parameter [0062] to be delivered within the training radiotherapy treatment fraction (determining if any patient parameters have changed [0062]); applying the computed deviation to a machine learning model [0047] to estimate one or more intra-fraction radiotherapy treatment parameters of a function that provides a radiotherapy device parameter adjustment based on the one or more intra-fraction radiotherapy treatment parameters [0069]; and training the machine learning model [0047] to establish a relationship between the computed deviation and the one or more intra-fraction radiotherapy treatment parameters [0070].
Regarding claim 17, Owens discloses a system comprising: a memory for storing instructions; and one or more processors for executing the instructions stored in the memory for performing operations [0047] comprising: obtaining a training patient anatomy at a first time within a training radiotherapy treatment fraction after a training radiotherapy treatment dose has been delivered by a radiotherapy device ([0044], [0045], [0047], [0062] and Fig. 1C); computing a deviation between the training patient anatomy at the first time and reference training patient anatomy during the training radiotherapy treatment fraction (“initial data acquisition session” vs. “newly acquired imaging data”) ([0050] and [0062]), wherein the reference training patient anatomy indicates a prescribed training dose parameter [0062] to be delivered within the training radiotherapy treatment fraction (determining if any patient parameters have changed [0062]); applying the computed deviation to a machine learning model [0047] to estimate one or more intra-fraction radiotherapy treatment parameters of a function that provides a radiotherapy device parameter adjustment based on the one or more intra-fraction radiotherapy treatment parameters [0069]; and training the machine learning model [0047] to establish a relationship between the computed deviation and the one or more intra-fraction radiotherapy treatment parameters [0070].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (U.S. Pub. No. 2018/0369611).  Regarding claim 2, while Owens does not explicitly disclose the method further comprising: determining a new patient anatomy at a first time within a given radiotherapy treatment fraction after a new radiotherapy treatment dose has been delivered by the radiotherapy device; retrieving, by the processor circuitry, a reference patient anatomy for the given radiotherapy treatment fraction that indicates a prescribed dose parameter to be delivered within the given radiotherapy treatment fraction; computing, by the processor circuitry, a new deviation between the patient anatomy at the first time and the reference patient anatomy during the given radiotherapy treatment fraction; and adjusting a parameter of the radiotherapy device based on a result of applying the new deviation to the function to change an amount of radiotherapy treatment dose delivered at a second time, following the first time, within the given radiotherapy treatment fraction in accordance with the prescribed dose parameter to be delivered within the given radiotherapy treatment fraction, Owens makes such obvious as Owens discloses repeating steps 202-206, which equate to determining a new patient anatomy; retrieving a reference patient anatomy (see claim 1 above); and computing a new deviation between the patient and reference anatomy [0063] after each treatment session, to retain an updated treatment plan [0079].  Owens further discloses adjusting a parameter of the radiotherapy device based on a result of applying the new deviation to the function (“updated radiation delivery parameters”) [0064].
Regarding claim 12, while Owens does not explicitly disclose the operations further comprising: determining a new patient anatomy at a first time within a given radiotherapy treatment fraction after a new radiotherapy treatment dose has been delivered by the radiotherapy device; retrieving a reference patient anatomy for the given radiotherapy treatment fraction that indicates a prescribed dose parameter to be delivered within the given radiotherapy treatment fraction; computing a new deviation between the patient anatomy at the first time and the reference patient anatomy during the given radiotherapy treatment fraction; and adjusting a parameter of the radiotherapy device based on a result of applying the new deviation to the function to change an amount of radiotherapy treatment dose delivered at a second time, following the first time, within the given radiotherapy treatment fraction in accordance with the prescribed dose parameter to be delivered within the given radiotherapy treatment fraction, Owens makes such obvious as Owens discloses repeating steps 202-206, which equate to determining a new patient anatomy; retrieving a reference patient anatomy (see claim 11 above); and computing a new deviation between the patient and reference anatomy [0063] after each treatment session, to retain an updated treatment plan [0079].  Owens further discloses adjusting a parameter of the radiotherapy device based on a result of applying the new deviation to the function (“updated radiation delivery parameters”) [0064].
Regarding claim 18, while Owens does not explicitly disclose the operations further comprising: determining a new patient anatomy at a first time within a given radiotherapy treatment fraction after a new radiotherapy treatment dose has been delivered by the radiotherapy device; retrieving a reference patient anatomy for the given radiotherapy treatment fraction that indicates a prescribed dose parameter to be delivered within the given radiotherapy treatment fraction; computing a new deviation between the patient anatomy at the first time and the reference patient anatomy during the given radiotherapy treatment fraction; and adjusting a parameter of the radiotherapy device based on a result of applying the new deviation to the function to change an amount of radiotherapy treatment dose delivered at a second time, following the first time, within the given radiotherapy treatment fraction in accordance with the prescribed dose parameter to be delivered within the given radiotherapy treatment fraction, Owens makes such obvious as Owens discloses repeating steps 202-206, which equate to determining a new patient anatomy; retrieving a reference patient anatomy (see claim 17 above); and computing a new deviation between the patient and reference anatomy [0063] after each treatment session, to retain an updated treatment plan [0079].  Owens further discloses adjusting a parameter of the radiotherapy device based on a result of applying the new deviation to the function (“updated radiation delivery parameters”) [0064].

Allowable Subject Matter
Claims 3, 4, 6-8, 13-16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE H MATTHEWS/           Primary Examiner, Art Unit 3791